DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP 1,122,194 B1 Wang et al.

(Wang Para. [0001] apparatus and method for material and article handling), comprising: 
a first device and a second device, wherein the first device (Wang Para. [0020-0025] racks contain a plurality of storage spaces for products, the conveyor belt may transfer products to be placed on storage racks… the storage spaces are connected to robotic arms to place products) comprises: 
a shelf on which a plurality of products are arranged (Wang Para. [0022] racks contain a plurality of storage spaces for products), 
a first memory storing instructions (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor), 
and one or more first processors configured to execute the instructions (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor) to: 
transfer the plurality of products to the second device (Wang Para. [0020-0022] the conveyor belt may transfer products to be placed on storage racks), 
the second device comprises: 
a casing (Wang Para. [0025] the storage spaces are connected to robotic arms to place products); 
a second memory storing instructions (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system); 
and one or more second processors configured to execute the instructions (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) to: place the plurality of transferred products on the casing (Wang Para. [0020-0022] the second storage rack is able to identify product, change their location using robotic arms, and place the products in specific locations; Fig. 1B);
identify, based on each of the plurality of placed products on the casing, time information indicating a time associated with each product (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste); and change arrangement of the plurality of placed products, based on rule information including at least a condition for arrangement according to a time indicated by the identified time information (Wang Para. [0021] the products may be arranged using a conveyor belt, but may also be moved closer to a robotic arm; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste).

Regarding claim 2, Wang discloses the work assistance system according to claim 1, wherein the one or more second processors of the second device are further configured to change arrangement of the plurality of products in such a way that times indicated by the time information are in an ascending order or in a descending order (Wang Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system).  

Regarding claim 3, Wang discloses the work assistance system according to (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system).  

Regarding claim 4, Wang discloses the work assistance system according to(Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system), and change arrangement of the plurality of placed products, based on the rule information according to the identified product information (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste).  

Regarding claim 7, Wang discloses a work assistance method(Wang Para. [0001] apparatus and method for material and article handling) implemented by a first device and a second device (Wang Para. [0020-0025] racks contain a plurality of storage spaces for products, the conveyor belt may transfer products to be placed on storage racks… the storage spaces are connected to robotic arms to place products), comprising: 
transferring a plurality of products to the second device, using the first device (Wang Para. [0020-0022] the conveyor belt may transfer products to be placed on storage racks); placing the plurality of transferred products on a casing, using the second device (Wang Para. [0020-0022] the second storage rack is able to identify product, change their location using robotic arms, and place the products in specific locations; Fig. 1B); identifying, based on each of the plurality of placed products on a casing, time information indicating a time associated with each product, using the second device (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste); and changing arrangement of the plurality of placed products, based on rule information including at least a condition for arrangement according to a time indicated by the identified time information using the second device (Wang Para. [0021] the products may be arranged using a conveyor belt, but may also be moved closer to a robotic arm; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste), wherein, the first device comprises a shelf, the plurality of products are arranged on the shelf (Wang Para. [0022] racks contain a plurality of storage spaces for products), and the second device comprises the casing (Wang Para. [0025] the storage spaces are connected to robotic arms to place products).  

Regarding claim 8, Wang discloses the work assistance method according to claim 7, wherein changing the arrangement includes changing arrangement of the plurality of placed products in such a way that times indicated by the time information are in an ascending order or in a descending order (Wang Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste).  

(Wang Para. [0001] apparatus and method for material and article handling):  6Docket No. J-18-0352 
processing of transferring a plurality of products to a second device (Wang Para. [0020-0022] the conveyor belt may transfer products to be placed on storage racks), wherein the program is further for causing a second computer of the second device to execute (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system): processing of placing the plurality of transferred products on a casing (Wang Para. [0020-0022] the second storage rack is able to identify product, change their location using robotic arms, and place the products in specific locations; Fig. 1B);
processing of identifying, based on each of the plurality of placed products on the casing, time information indicating a time associated with each product (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste); and processing of changing arrangement of the plurality of placed products, based on rule information including at least a condition for arrangement according to a time indicated by the identified time information (Wang Para. [0021] the products may be arranged using a conveyor belt, but may also be moved closer to a robotic arm; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste), wherein the first device comprises a shelf, the plurality of products are arranged on the shelf (Wang Para. [0022] racks contain a plurality of storage spaces for products); and the second device comprises the casing (Wang Para. [0025] the storage spaces are connected to robotic arms to place products).  

Regarding claim 10, Wang discloses the recording medium according to claim 9, wherein the processing of changing includes processing of changing arrangement of the plurality of placed products in such a way that times indicated by the time information are in an ascending order or in a descending order (Wang Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste).  

(Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) are further configured to classify the products including a first product having a time indicated by the time information, which satisfies a predetermined condition, and a second product, and arranges the products (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such).  

Regarding claim 12, Wang discloses the work assistance system according to claim 2, wherein the one or more second processors of the second device (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) are further configured to identify the time information and product information that identify the plurality of products (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste), change arrangement of the plurality of placed products, based on the rule information according to the identified product information (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste).  

Regarding claim 13, Wang discloses the work assistance system according to claim 3, wherein 7Docket No. J-18-0352the one or more second processors of the second device (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) are further configured to identify the time information and product information that identify the plurality of placed products (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste), and change arrangement of the plurality of placed products, based on the rule information according to the identified product information (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste).  

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Regarding 102, Wang is able to teach that there is a storage unit, shown as a rack, and also a conveyor system with a robotic arm, which is able to move and place items within the shelving unit. Para. [0025] is able to disclose a robotic arm capable of placing in and picking from a shelving unit. Making the two device interact in either desired direction. Therefore, the claims remain rejected under 102.
Applicant’s arguments, see Pg. 6, filed 11/30/2021, with respect to claims 1-4 and 7-13 have been fully considered and are persuasive.  The “units” have been amended and removed. The 112(f) of 09/03/2021 has been withdrawn. 
Applicant’s arguments, see Pg. 6, filed 11/30/2021, with respect to claims 7-10 have been fully considered and are persuasive.  The addition of the two devices, and the claim language to link the instructions to how the actual devices are manipulated integrate the abstract idea into a practical application. The 101 of 09/03/2021 has been withdrawn. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0235528 A1 Spencer et al. teaches managing inventories based on expiration date (Abstract).

Conclusion
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687